DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
Applicant amendment filed 07/18/2022 has been entered and is currently under consideration.  Claims 1-9 and 13-16 allowed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 1, 7, 9, and 10 and their dependent claims, the discharging unit does not invoke 112f because the claims recite sufficient structure of including a discharge port.
In claim 7 and its dependent claims, the moving unit does not invoke 112f because the claims recite sufficient acts for carrying out the recited function.
In claim 9 and its dependent claims, the unloading unit does not invoke 112f because the claims recite sufficient acts for carrying out the recited function.
In claims 1, 9, and 10 and their dependent claims, the determination unit does not invoke 112f because the claims recite sufficient acts for carrying out the recited function.
In claims 1, 7, 9, and their dependent claims, the control unit does not invoke 112f because the claims recite sufficient acts for carrying out the recited function.
In claim 14, the airstream-generating unit does not invoke 112f because the claims recite sufficient acts for carrying out the recited function.
Allowable Subject Matter
Claims 1-9 and 13-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the closest prior art of record Miyajima et al. (US 2015/0355558) hereinafter Miyajima teaches:
An imprinting apparatus for forming a pattern of an imprint material in regions of a substrate by using a mold (Fig 1: imprint apparatus 100; [0038]), the imprinting apparatus comprising:
a movable discharging unit including a discharge port and configured to discharge the imprint material from the discharge port (Fig 1: dispenser 7; [0041]);
a movement unit configured to move the discharging unit from a first position where the discharging unit discharges the imprint material to the substrate to a second position away from the first position in a direction in which the mold is separated from the imprint material when the pattern is formed (moving mechanism 10; [0041]);
a stage configured to move the substrate and move (Fig 1: substrate stage 2; [0039]); and
a control unit configured to control movement of the stage (Fig 1: control unit C; [0041]).
Miyajima does not teach a control unit configured to control movement of the stage such that the regions in which the pattern is formed are allowed to pass through a facing portion that faces the discharge port after the movement unit moves the discharging unit.
The remaining prior art of record fails to teach the above limitation.  Therefore claim 7 is allowed.
Claim 8 is allowed due to dependency on claim 7.
Regarding claim 1, Ogasawara teaches:
An imprinting apparatus for forming a pattern of an imprint material in regions of a substrate by using a mold (imprint apparatus 1; [0015]), the imprinting apparatus comprising:
a discharging unit including a discharge port configured to discharge the imprint material from the discharge port (dispenser 12; [0019]);
a stage configured to hold the substrate and that moves (substrate stage 3; [0018]); and
a determination unit (controller 20); and
a control unit (controller 20).
Ogasawara does not teach a determination unit configured to determine an order in which the pattern is formed in the regions such that, in a period from when the pattern is formed in a first regions of the regions to when the pattern is formed in a second region different from the first region, the first region does not pass through a facing position facing the discharge port;
a control unit configured to control that controls movement of the stage, such that the pattern is formed in the regions according to the order and the regions in which the pattern is formed pass through the facing position after a predetermined period has elapsed since the discharging unit finally discharges the imprint material to the substrate with an airstream generated along the substrate at the facing position.
In the same field of endeavor regarding imprinting apparatus, Sato teaches a determination unit configured to determine an order in which a pattern is formed in regions such that, in a period when the pattern is formed in a first region of the regions and to when the pattern is formed in a second region of the regions different form the first region, the first region does not pass through a facing position facing a discharging unit (Fig 8-10: controller 9; [0051-0052]; shot SA’ is the first region and shot SA is the second region.  Shot SA’ does not pass through the facing position facing dispenser 21a during the period from when shot SA’ is formed until shot SA is formed); and
a control unit configured to control movement of the stage such that the pattern is formed in the regions according to the order (Fig 8-10: controller 9; [0051-0052]) for the motivation of efficiently detecting particles present on the imprint area while limiting reductions in productivity ([0006]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the determination unit as taught by Ogasawara with the determination unit as taught by Sato in order to efficiently detect particles present on the imprint area while limiting reductions in productivity.
Ogasawara in view of Sato does not teach a control unit configured to control that controls movement of the stage, such that the pattern is formed in the regions according to the order and the regions in which the pattern is formed pass through the facing position after a predetermined period has elapsed since the discharging unit finally discharges the imprint material to the substrate with an airstream generated along the substrate at the facing position.
The remaining prior art of record fails to teach the above limitation.  Therefore claim 1 is allowed.
Claims 2-6 and 13 are allowed due to dependency on claim 1.
Regarding claim 9, Miyajima teaches:
An imprinting apparatus for forming a pattern of an imprint material in regions of a substrate by using a mold (Fig 1: imprint apparatus 100; [0038]), the imprinting apparatus comprising:
a discharging unit including a discharge port and configured to discharge the imprint material from the discharge port (Fig 1: dispenser 7; [0041]);
a stage configured to hold the substrate and move (Fig 1: substrate stage 2; [0039]);
a holder configured to hold the mold;
an unloading unit disposed nearer than the holder to the discharging unit and configured to unload the substrate to an outside of the apparatus (Fig 21: hand members 14c, conveying path 27, moveable table 20; [0056-0057]); and
a determination unit configured to determine an order in which the pattern is formed in the regions (Fig 1: control unit C; [0041-0043]); and
a control unit configured to control movement of the stage such that the pattern is formed in the regions according to the order (Fig 1, 5: control unit C; [0041-0043]).
Miyajima does not teach a determination unit configured to determine an order in which the pattern is formed in the regions such that, in a period when the pattern is formed in a first region of the regions and to when the pattern is formed in a second region of the regions different form the first region, the first region does not pass through a facing position facing the discharge port.
In the same field of endeavor regarding imprinting apparatus, Sato teaches a determination unit configured to determine an order in which a pattern is formed in regions such that, in a period when the pattern is formed in a first region of the regions and to when the pattern is formed in a second region of the regions different form the first region, the first region does not pass through a facing position facing a discharging unit (Fig 8-10: controller 9; [0051-0052]; shot SA’ is the first region and shot SA is the second region.  Shot SA’ does not pass through the facing position facing dispenser 21a during the period from when shot SA’ is formed until shot SA is formed); and
a control unit configured to control movement of the stage such that the pattern is formed in the regions according to the order (Fig 8-10: controller 9; [0051-0052]) for the motivation of efficiently detecting particles present on the imprint area while limiting reductions in productivity ([0006]).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have modified the determination unit as taught by Miyajima with the determination unit as taught by Sato in order to efficiently detect particles present on the imprint area while limiting reductions in productivity.
Miyajima in view of Sato does not teach a control unit configured to control movement of the stage such that the stage is moved to form the pattern in the regions according to the order, and further control movement of the stage such that, in a case where the regions passing through the facing position while the stage is moved to the uploading unit along a shortest path after the pattern is formed in a last one of the regions, the stage is moved along an evacuate path longer than the shortest path in such a manner that he regions do not pass through the facing position
The remaining prior art of record fails to teach the above limitation.  Therefore claim 9 is allowed.
Claims 14 and 16 are allowed due to dependency on claim 9.
Claim 15 is allowed due to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                           



                                                                                                                                                                                                   /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743